P.2d 1159, 1161 (1976). Here, the district court considered appellant's
                 mitigation evidence, including his brother's testimony and letters
                 appellant submitted to the court. The district court was also aware that
                 appellant had incurred a prior felony conviction for trafficking in a
                 controlled substance (level II) 17 years before sentencing in this case—the
                 same crime to which he pleaded guilty in this• case—and several
                 misdemeanor convictions. The district court expressly based its
                 sentencing decision "upon the evidence that has been presented and the
                 evidence presented by [appellant's brother]." Because appellant has not
                 demonstrated that the district court abused its discretion in sentencing
                 him, we
                             ORDER the judgment of conviction AFFIRMED.




                                                                Ma
                                                                                   J.
                                                    Pickering
                                                     (Th


                                                    r  e-tA A
                                                     arr arrj v

                                                             )17#T-
                                                                                   J.
                                                    Saitta


                 cc: Hon. Michael Montero, District Judge
                      Hy Forgeron
                      Theodore C. Herrera
                      Attorney General/Carson City
                      Humboldt County District Attorney
                      Humboldt County Clerk


SUPREME COURT
      OF
    NEVADA
                                                      2
(0) 1947A 4e4.